United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 1, 2009 000-52631 Date of Report (Date of earliest event reported) Commission File Number ENERGY HOLDINGS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 52-2404983 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2101 N.W. Boca Raton Blvd, Suite 1, Boca Raton, FL33431 (Address of Principal Executive Offices) (Zip Code) ( 561 ) 445-6531 (Registrant’s telephone number, including area code) Green Energy Holding, Inc. (Former name or former address if changed since the last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing requirements of the registration under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Appointment of Officers On September 1, 2009, as ratified on September 1, 2009, the Board of Directors of Energy Holdings International, Inc. appointed Jalal Alghani as its Chief Financial Officer and a Secretary and Rafic Koussa as its Chief Operating Officer. John Adair, EHII’s Chief Executive Officer, had served as its CFO until Mr. Alghani’s appointment.Mr. Adair continues to be the Company’s Chief Executive Officer and Chair. Below is a brief description of the background and business experience of the new officers. Jalal Alghani has been an independent consultant in the oil and gas, as well as green energy industries, both domestically and internationally for more than 27 years.His areas of expertise include, debt financing, assets and financial management, joint ventures, as well an expertise in both domestic and international banking in the U.S. Europe and the Middle East.In addition to the standard oil and gas and power project investments (IPP), Mr. Alghani had developed additional experience in the Middle East and North Africa (MENA) Mr. Alghani had developed additional experience in the MENA region with IPP focusing on in alternative green energy, such as wind and solar power.From 1990 to 2002, Mr. Alghani served as Vice Chairman and CFO of Adair International Oil & Gas Inc. from 1990 to 2002.From 2004 to May 2008, was Chairman and Co-CEO of Powered Corp, a development stage alternative energy company.Mr. Alghani is a U.S. citizen. Rafic Koussa, is a mechanical engineer, with more than 27 years of diversified and progressive experience as a projects manager and business development executive.He was a Senior Projects Engineer for Dresser Industries in the United States. Dresser serves the power generation, nuclear, oil refining, and chemical processing.
